ITEMID: 001-69236
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF NOVOSELOV v. RUSSIA
IMPORTANCE: 2
CONCLUSION: Violation of Art. 3;Non-pecuniary damage - financial award;Costs and expenses partial award - domestic proceedings;Costs and expenses partial award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 8. The applicant was born in 1961 and lives in Krasnodar.
9. On 26 June 1998 the applicant had a loud quarrel with his neighbour and assaulted him. Further to the neighbour's complaint, the police opened criminal proceedings against the applicant.
10. On 27 October 1998 the applicant was taken in custody and placed in investigations ward no. IZ-18/3 of Novorossiysk* (ИЗ 18/3 г. Новороссийска, “the facility”).
11. On 5 November 1998 the Oktyabrskiy District Court of Novorossiysk found the applicant guilty of disorderly behaviour, an offence under Article 213 § 1 of the Russian Criminal Code, and sentenced him to six months' imprisonment.
12. The applicant served the sentence in the same facility. He was released on 28 April 1999.
13. The applicant stayed in cells nos. 11 and 3.
14. According to the applicant, each cell measured approximately 42 m2 and accommodated 42 to 51 inmates. Inmates took turns to sleep. Thirty sleeping places were available, of which two were occupied with water receptacles for washing and flushing the toilet. The water containers were needed as running water was only available for one hour three times a day. No bedding was provided to inmates, save for tattered cotton mattresses. Between 5 November and 28 December 1998 in cell no. 11 the applicant had to sleep without a mattress on metal plates, covering himself with an old, dirty and worn cotton rag.
15. The Government did not dispute the cell measurements suggested by the applicant. They submitted that each cell had had 30 sleeping places, a full set of bedding had been distributed to each inmate and sleeping berths had been made of metal plates and covered with wadded mattresses.
16. According to the applicant, the ventilation in cells was only switched on for a few minutes when “inspectors” visited the facility. Windows were covered with steel plates leaving an open slot of about 10 cm. There was no fresh air in the cells.
17. The Government submitted that cells had been equipped with ventilation. It was switched on and off “in accordance with the schedule approved by the facility director” (order no. 41 of 26 May 1998). A copy of the schedule has not been produced to the Court. On “especially hot” days, doors were open to ensure a better circulation of air. At the material time windows had been covered with metal shields which were removed in 2002.
18. According to the applicant, the lavatory pan sat on an elevation of 0.5 m above the floor. A partition of 1.1 m in height separated it from the rest of the cell. Occasionally an inmate hung a sheet to have some privacy. According to the Government, lavatory pans were located at the entrance and separated from the living area by a brick partition measuring 1.3 m in height and width.
19. According to the applicant, inmates were given one piece of soap per week for the entire cell population. No laundry detergent was available. According to the Government, each inmate received 200 g of washing soap and 70 g of laundry detergent each month. Bathing was possible “regularly”.
20. The applicant claimed that a thick, black and footworn layer of dirt had covered the floor. Inmates' clothing swarmed with lice, spiders and other insects. Between 5 November 1998 and 15 January 1999 cell no. 11 was not once sanitised. Between 15 January and 28 April 1999 cell no. 3 was sanitised on one occasion. In the Government's view, the sanitary and hygienic conditions of the cells were up to the applicable standards and insecticide was distributed every month.
21. According to the applicant, the facility administration took complaints, requests and letters from inmates once a day, between 4.30 and 5 a.m. According to the Government, complaints and requests were taken from inmates during the morning inspection of cells starting at 8 a.m.
22. The applicant further submitted that the food ration had consisted of bread, millet porridge, boiled pearl barley and no-meat soup. In six months inmates were fed on five occasions with pea soup, soup with pasta and boiled rice.
23. In April 1999 the applicant contracted scabies and he received sulphuric and benzyl ointments to treat himself. He was not isolated from other inmates. The applicant's cellmates who contracted scabies and other skin diseases were not taken out of the cell either. The applicant submits that tuberculosis-infected inmates spent, on several occasions, a few days in his cell. According to the Government, infected inmates were isolated in a special wing. The applicant twice fell ill with a high temperature and he was treated with sulphadimisin and aspirin. From 13 to 20 April 1999 the applicant underwent outpatient treatment for dermatitis.
24. By the time of his release, the applicant had lost 15 kilograms in weight, he felt short of breath while walking, tired easily, could not run, and suffered from pustules and itching all over his body.
25. On 5 May 1999 the applicant was examined in clinic no. 1 of Novorossiysk and issued with a certificate confirming that he suffered from emaciation.
26. On 30 July 2002 the applicant filed a civil action for damages against the Treasury of the Russian Federation. He claimed compensation for non-pecuniary damage caused by “inhuman and degrading” conditions of detention in facility no. 18/3. He described the conditions of his detention in detail and relied, in particular, on Article 3 of the Convention.
27. On 1 October 2002 the Pervomayskiy District Court of the Krasnodar Region dismissed the applicant's action. It held that the applicant had failed to prove that the officials of facility no. 18/3 had been liable for pecuniary or non-pecuniary damage allegedly caused to him. The court noted that the applicant had served his sentence upon the lawful conviction by a competent court and, therefore, the responsibility of the treasury was not engaged.
28. On 14 November 2002 the Krasnodar Regional Court upheld, on an appeal by the applicant, the judgment of 1 October 2002.
29. Persons sentenced to no longer than six months' imprisonment may consent to serving the sentence in investigations wards (Article 74 § 1).
30. The norm of habitable floor surface per one inmate is fixed at 2.5 m2 in prisons (Article 99 § 1). Inmates shall have individual sleeping places and bedding, as well as personal hygiene articles (soap, toothbrush, toothpaste, toilet paper, disposable shavers) (Article 99 § 2).
31. Article 1064 § 1 of the Civil Code of the Russian Federation provides that the damage caused to the person or property of a citizen shall be compensated in full by the tortfeasor. Pursuant to Article 1069, a State agency or a State official shall be liable to a citizen for damage caused by their unlawful actions or failure to act. Such damage is to be compensated at the expense of the federal or regional treasury.
32. The relevant extracts from the General Reports by the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (CPT) read as follows:
“46. Overcrowding is an issue of direct relevance to the CPT's mandate. All the services and activities within a prison will be adversely affected if it is required to cater for more prisoners than it was designed to accommodate; the overall quality of life in the establishment will be lowered, perhaps significantly. Moreover, the level of overcrowding in a prison, or in a particular part of it, might be such as to be in itself inhuman or degrading from a physical standpoint.
47. A satisfactory programme of activities (work, education, sport, etc.) is of crucial importance for the well-being of prisoners... [P]risoners cannot simply be left to languish for weeks, possibly months, locked up in their cells, and this regardless of how good material conditions might be within the cells. The CPT considers that one should aim at ensuring that prisoners in remand establishments are able to spend a reasonable part of the day (8 hours or more) outside their cells, engaged in purposeful activity of a varied nature...
48. Specific mention should be made of outdoor exercise. The requirement that prisoners be allowed at least one hour of exercise in the open air every day is widely accepted as a basic safeguard... It is also axiomatic that outdoor exercise facilities should be reasonably spacious...
49. Ready access to proper toilet facilities and the maintenance of good standards of hygiene are essential components of a humane environment...
50. The CPT would add that it is particularly concerned when it finds a combination of overcrowding, poor regime activities and inadequate access to toilet/washing facilities in the same establishment. The cumulative effect of such conditions can prove extremely detrimental to prisoners.
51. It is also very important for prisoners to maintain reasonably good contact with the outside world. Above all, a prisoner must be given the means of safeguarding his relationships with his family and close friends. The guiding principle should be the promotion of contact with the outside world; any limitations upon such contact should be based exclusively on security concerns of an appreciable nature or resource considerations...”
“13. As the CPT pointed out in its 2nd General Report, prison overcrowding is an issue of direct relevance to the Committee's mandate (cf. CPT/Inf (92) 3, paragraph 46). An overcrowded prison entails cramped and unhygienic accommodation; a constant lack of privacy (even when performing such basic tasks as using a sanitary facility); reduced out-of-cell activities, due to demand outstripping the staff and facilities available; overburdened health-care services; increased tension and hence more violence between prisoners and between prisoners and staff. This list is far from exhaustive.
The CPT has been led to conclude on more than one occasion that the adverse effects of overcrowding have resulted in inhuman and degrading conditions of detention...”
“28. The phenomenon of prison overcrowding continues to blight penitentiary systems across Europe and seriously undermines attempts to improve conditions of detention. The negative effects of prison overcrowding have already been highlighted in previous General Reports...
29. In a number of countries visited by the CPT, particularly in central and eastern Europe, inmate accommodation often consists of large capacity dormitories which contain all or most of the facilities used by prisoners on a daily basis, such as sleeping and living areas as well as sanitary facilities. The CPT has objections to the very principle of such accommodation arrangements in closed prisons and those objections are reinforced when, as is frequently the case, the dormitories in question are found to hold prisoners under extremely cramped and insalubrious conditions... Large-capacity dormitories inevitably imply a lack of privacy for prisoners in their everyday lives... All these problems are exacerbated when the numbers held go beyond a reasonable occupancy level; further, in such a situation the excessive burden on communal facilities such as washbasins or lavatories and the insufficient ventilation for so many persons will often lead to deplorable conditions.
30. The CPT frequently encounters devices, such as metal shutters, slats, or plates fitted to cell windows, which deprive prisoners of access to natural light and prevent fresh air from entering the accommodation. They are a particularly common feature of establishments holding pre-trial prisoners. The CPT fully accepts that specific security measures designed to prevent the risk of collusion and/or criminal activities may well be required in respect of certain prisoners... [E]ven when such measures are required, they should never involve depriving the prisoners concerned of natural light and fresh air. The latter are basic elements of life which every prisoner is entitled to enjoy...”
VIOLATED_ARTICLES: 3
